Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-8, A device for molding a flexible printed circuit (FPC) and a plastic part, classified 425/572 (B29C44/12),
Group II, Claims 9-17, A method of molding a flexible printed circuit (FPC) and a plastic part, classified 264/255 (B29C45/14);
Inventions Group I and Group II are related as apparatus and method to making a product. The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus be used for the method to make a product and the apparatus can be used for different method to make a product or (2) that the method as claimed can be used by another materially different apparatus. In this case, that the apparatus as claimed is not an obvious apparatus be used for the method to make a product and the apparatus can be used for different method to make a product; for example, the limitations of preprocessing a preform and connecting the FPC to an outer cylindrical surface of the preform; and forming a coating on the outer cylindrical surface of the preform by using a device for molding the flexible printed circuit and the plastic part; in the method claim 9, which do not required by the apparatus claim 1; therefore, these two Groups are two distinct inventions.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect between the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.